UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4Suite 1425,KANSAS CITY ,MISSOURI (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4, SUITE 1425 KANSAS CITY, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end:02/28/2015 Date of reporting period: 07/01/2013 to 06/30/2014 ITEM 1. PROXY VOTING RECORD: The Stringer Growth Fund, a series of the 360 Funds, held no securities to vote at a meeting of shareholders during the period.Accordingly, there are no proxy votes to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds By Randy Linscott /s/ Randy Linscott President Date: July 14, 2014
